DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 02/18/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021, 07/20/2021, 05/26/20222 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “GROMMET WITH WATER STOPPING ATTACHMENT PANEL AND WIRE HARNESS”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “water stop portion” is repeated in the end of the first sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “the embodiment” in [0018-0020] should be {a second, a third, a fourth} embodiment since “the embodiment” mentioned are different from each other and the first embodiment.  
Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities: 
“the first side surface” in regards to “a second contact portion” in Claim 1 should be “the first side surface of the circumference edge portion” as it was described earlier in the claim.  Appropriate correction is required.
“the radially inner side” in Claim 2 should be “the radially inner side of the water stop portion” to make the claim more clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamenoue (US2010/0115728).
Regarding Claim 1, Kamenoue teaches, in Fig. 4, a grommet comprising: a water stop portion (4) that has an annular shape and is inserted to a through hole (10a) formed in an attachment panel (10) for stopping water [0002]; and a closing portion (6,7) that is arranged to project toward a radially inner side of the water stop portion to close the annular shape of the water stop portion (see Fig. 4), wherein the water stop portion includes: a first contact portion (131-see below) that is capable of coming into contact with a first side surface (10aa) of a circumference edge portion of the through hole in an axial direction (see Fig. 4- below), and is formed in an annular shape (see Fig. 4- below); a second contact portion (132- see below) that is provide on a radially outer side of the first contact portion, is capable of coming into contact with the first side surface (10aa), and is formed in an annular shape (see Fig. 4-below); a groove portion (133) formed in an annular shape between the first contact portion and the second contact portion (see Fig. 4-below); and a recess/protrusion portion (135) that is formed on a circumferential wall inside the groove portion (see Fig. 4-below).  
[AltContent: textbox (10ab)][AltContent: arrow][AltContent: textbox (10aa)][AltContent: arrow][AltContent: textbox (135b)][AltContent: connector][AltContent: connector][AltContent: textbox (135a)][AltContent: textbox (135)][AltContent: arrow][AltContent: arrow][AltContent: textbox (131)][AltContent: arrow][AltContent: textbox (133)][AltContent: arrow][AltContent: textbox (136)][AltContent: textbox (132)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    70
    99
    media_image1.png
    Greyscale

[AltContent: textbox (FIG. 4 (ZOOMED IN))]


Regarding Claim 2. Kamenoue teaches the grommet according to claim 1, wherein 3619P01340 0001 PYZA-20093-US: FINAL the recess/protrusion portion is formed by a recess portion (135a) extending toward the radially inner side inside the groove portion (see Fig. 4- above) (see page 26 of application).  
Regarding Claim 3. Kamenoue teaches the grommet according to claim 2, wherein the recess portion (135a) is formed along a groove bottom of the groove portion (133) (see Fig. 4-above) (see page 27 of application). 
Regarding Claim 4. Kamenoue teaches the grommet according to claim 1, wherein the recess/protrusion portion (135) is formed in an annular shape along the annular shape of the groove portion (133) (see Fig. 4-above)(see page 27 of application).  
Regarding Claim 5. Kamenoue teaches the grommet according to claim 2, wherein the recess/protrusion portion (135) is formed in an annular shape along the annular shape of the groove portion (133) (see Fig. 4-above)(see page 27 of application).  
Regarding Claim 6. Kamenoue teaches the grommet according to claim 3, wherein the recess/protrusion portion (135) is formed in an annular shape along the annular shape of the groove portion (133) (see Fig. 4-above)(see page 27 of application).  
Regarding Claim 7. Kamenoue teaches the grommet according to of claim 1, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an 3719P01340 0001 PYZA-20093-US: FINALannular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application).  
Regarding Claim 8. Kamenoue teaches the grommet according to of claim 2, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an annular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application). 
Regarding Claim 9. Kamenoue teaches the grommet according to of claim 3, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an annular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application). 
Regarding Claim 10. Kamenoue teaches the grommet according to of claim 4, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an annular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application). 
Regarding Claim 11. Kamenoue teaches the grommet according to of claim 5, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an annular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application).
Regarding Claim 12. Kamenoue teaches the grommet according to of claim 6, wherein the water stop portion further includes a third contact portion (136) that is capable of coming into contact with a second side surface (10ab) of the circumference edge portion of the through hole (10a) in the axial direction, is formed in an annular shape, and faces the first contact portion (131) in the axial direction (see Fig. 4 above) (see page 28 of application).   
Regarding Claim 13. Kamenoue teaches, in Fig. 4, the wire harness comprising: a wiring material (9) having conductivity; and a grommet (1) provided to the wiring material, wherein the grommet includes: 3919P01340 0001 PYZA-20093-US: FINAL a water stop portion (4) that has an annular shape and is inserted to a through hole (10a) formed in an attachment panel (10) for stopping water [0002]; and a closing portion (6,7) that is arranged to project toward a radially inner side of the water stop portion to close the annular shape of the water stop portion (see Fig. 4), and the water stop portion includes: a first contact portion (131-see above) that is capable of coming into contact with a first side surface (10aa) of a circumference edge portion of the through hole in an axial direction, and is formed in an annular shape; a second contact portion (132- see above) that is provide on a radially outer side of the first contact portion, is capable of coming into contact with the first side surface (10aa), and is formed in an annular shape (see Fig. 4-above); a groove portion (133) formed in an annular shape between the first contact portion and the second contact portion (see Fig. 4-above); and a recess/protrusion portion (135) that is formed on a circumferential wall inside the groove portion (see Fig. 4-above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848